Citation Nr: 1419310	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a back disability, diagnosed as degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a disability rating in excess of 30 percent for a neck disability, diagnosed as DDD, degenerative joint disease (DJD), and spondylosis of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the military from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

In the Veteran's appellate brief, his representative identified three issues on appeal substantively identical to the above-listed issues.  See March 2014 Appellant's Brief.  However, in the body of Appellant's Brief, the Veteran's representative extensively argue in favor of a disability rating in excess of 10 percent for the Veteran's service-connected right foot disability.  Id.  An appeal was never perfected regarding this issue.  See May 2012 Statement of the Case (SOC) (continuing a 10 percent rating for the right foot disability); June 2012 VA Form 9 (specifically limiting the Veteran's appeal to the appropriate rating for his back disability); 38 U.S.C. § 7105(a) ("Appellate review will be...completed by a substantive appeal after a statement of the case is furnished..."); 38 C.F.R. §§ 20.200 (a claimant completes an appeal by submitting a substantive appeal after he has been furnished an SOC) and 20.202 (a substantive appeal must "specifically identify the issues appealed").  

The Board recognizes that the 60-day period to file a substantive appeal is not jurisdictional and, so, the Board has the discretionary authority to waive any untimeliness in filing a substantive appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, the March 2014 Appellant's Brief is the first indication subsequent to the May 2012 SOC that the Veteran had any intention to complete his appeal of disability rating for his right foot and comes after the Veteran explicitly disavowed an intention to appeal that issue.  See June 2012 VA Form 9.  As a substantive appeal, Appellant's Brief is over 18 months too late and the Veteran has not set forth any reasons or arguments that would justify equitable tolling of the time limit for perfecting his appeal.  But for the discussion in Appellant's Brief, the Veteran also has not presented, subsequent to the May 2012 SOC, any legal or factual arguments with respect to entitlement to an increased rating for his right foot disability.  And VA has not included the issue in any subsequent SOC or SSOC.  In short, the Veteran has not been led by VA to believe that the right foot issue was on appeal; instead, both he and VA have consistently acted as if that issue was not on appeal.  Compare Percy, 23 Vet.App. at 47 (finding error in failing to waive timeliness where VA treated the disability rating matter "as if it were part of his timely filed Substantive Appeal for more than five years") with Roy v. Brown, 5 Vet.App. 554, 556 (1993) (affirming Board decision to dismiss appeal as untimely where, as here, veteran did not file timely a substantive appeal and VA did not waive the timely filing requirement).  On this record, the Board declines to exercise its discretion to waive the untimeliness of the Veteran's substantive appeal and, so, will not address the merits of the claim for an increased evaluation of his service-connected right foot disability.  Percy, 23 Vet.App. at 46 ("the Board may decline to exercise jurisdiction over the appeal as a prudential matter").


FINDINGS OF FACT

1.  The Veteran's back disability is manifested by subjective complaints of pain, fatigability, and decreased range of motion with objective evidence of painful motion and limitation of motion of the thoracolumbar spine, specifically, forward flexion of at least 60 degrees, with no more than mild or slight neurological manifestations.  The Veteran does not have ankylosis of the thoracolumbar spine and has not experienced incapacitating episodes.

2.  The Veteran's neck disability is manifested by subjective complaints of pain, fatigability, and decreased range of motion with objective evidence of painful motion and severe limitation of motion of the cervical spine.  The Veteran does not have unfavorable ankylosis of the cervical spine, nor has he experienced incapacitating episodes or neurological manifestations due to his neck disability.

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for a back disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243, General Rating Formula for Diseases and Injuries of the Spine (2013).

2.  The criteria for a rating higher than 30 percent for a neck disability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243, General Rating Formula for Diseases and Injuries of the Spine (2013).

3.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  The Formula provides, in relevant part, the following ratings:

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

Separate disability ratings are to be given for the thoracolumbar and cervical spine segments.  Id., Note (6).  That has been done, here, as the Veteran has separate ratings for the lumbar spine and the cervical spine. 

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Back Disability

The Veteran's back (thoracolumbar spine) disability has been assigned an evaluation of 30 percent for the entire period of this appeal under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243.  He has requested a higher rating.

As indicated above, the Rating Formula does not provide for a 30 percent rating of the thoracolumbar spine.  The RO's initial assignment of a 30 percent rating for a back disability in a February 2005 rating decision was based on limitations of range of motion falling within the criteria for a 20 percent evaluation but with a 10 percent bonus added due to objective evidence of pain throughout the range of motion.  The Board confirmed this 30 percent evaluation in a July 2009 decision in which the Board explained that the Veteran's demonstrated range of motion met the criteria for a 20 percent evaluation and "sciatic pain shown on the straight leg raising test" justified an increase by 10 percent of the evaluation for the back disability, resulting in a 30 percent evaluation for the Veteran's back disability.  The Veteran did not appeal that July 2009 rating decision and it became final.  The issue now on appeal is whether the Veteran's condition has worsened sufficiently to justify a higher rating at any point during the current appeal period.

As noted above, a higher, 40 percent evaluation would require forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Veteran has undergone multiple VA examinations and has never been found by a medical professional to have ankylosis of the thoracolumbar spine.  See, e.g., October 2010 VA Examination Report ("Is there thoracolumbar spine ankylosis?  No.").  Similarly, no medical professional has found the Veteran to have forward flexion of the thoracolumbar spine that is 30 degrees or less.  See, e.g., February 2005 VA Examination Report (finding forward flexion of "60 degrees max"); May 2011 VA Examination Report (finding forward flexion of 90 degrees).  The VA examiners specifically addressed the functional limitations of pain and repetitive motion.  See, e.g., May 2011 VA Examination Report (noting pain throughout the range of motion, but no additional limitations of motion after repeated range of motion testing); February 2005 VA Examination Report (noting limitation on forward flexion to 60 degrees was due to pain at that point).  His treatment records do not provide evidence of a more limited range of motion and the available evidence suggests that his demonstrated functional limitations (and abilities), which is discussed below in connection with TDIU, most closely approximate the 20 percent rating criteria.  See also 68 Fed. Reg. at 51,455 (Supplementary Information) (the rating criteria for the spine "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine").

The Veteran's range of motion of the thoracolumbar spine more closely approximates the rating criteria for a 20 percent evaluation than the next higher 40 percent evaluation.

With respect to neurologic abnormalities, there are some indications of sciatic involvement.  See, e.g., April 2011 VA Neurology Note ("Occasionally he has pain in lateral aspect of the right leg independent of lower back pain."); but see May 2011 VA Examination Report (indicating no such abnormalities).  As noted above, the Veteran was provided a 10 percent "bonus" to the rating for his back disability based on those neurologic symptoms.  See, generally, July 2009 Board Decision (confirming entitlement to a 30 percent rating based on 20 percent rating plus an additional 10 percent for sciatic involvement).  The Board will not undo what has already been done, nor would the Veteran necessarily receive any benefit if it were to do so.  See, e.g., 38 C.F.R. §§ 20.1100 and 20.1404 (Board decision final and may only be altered on appeal, after reconsideration, or by motion based on clear and unmistakable error); see also 38 C.F.R. § 4.124a, Diagnostic Code 8520 (providing for a 10 percent rating for mild sciatic disability).  A separate 10 percent neurological rating combined with the orthopedic ratings would result in the same  combined disability rating.  See, e.g., 38 C.F.R. § 4.25 (setting forth rating tables pursuant to which separate 20 percent and 10 percent ratings combine to 28 percent, which would round up to 30 percent).

The Board finds that the greater weight of the probative evidence is against finding any neurologic abnormalities due to the back disability.  However, assuming some sciatic involvement, the Veteran's sciatic symptoms are already incorporated into the 30 percent evaluation of his back disability and, therefore, a separate rating for those symptoms is not warranted.  The current 30 percent evaluation will not be disturbed.

The Veteran has no other neurologic abnormalities related to his back disability.  See, e.g., May 2011 VA Examination Report.

With respect to IVDS, the VA examiner who most recently examined the Veteran found no evidence of thoracolumbar IVDS.  See, e.g., May 2011 VA Examination Report.  In any case, the Veteran has specifically disavowed any incapacitating episodes and there is no medical evidence contradicting his report.  See, e.g., June 2012 VA Form 9 ("I take my medications as prescribed.  When I take them I do get relief, therefore I don't have incapacitating episodes."); January 2010 VA Primary Care Note ("He has several discs protruding in his lumbar spine, that he said he was able to take care of with hydrocodone.").  So, the Veteran is not eligible for any higher rating for thoracolumbar IVDS based on incapacitating episodes and the Board will not address those rating criteria any further.  See Formula for Rating IVDS (providing for a 40 percent or higher rating where the Veteran has "incapacitating episodes having a total duration of at least 4 weeks").

The Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 30 percent for his service-connected back disability at any time during the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Neck Disability

The Veteran's neck disability is currently evaluated as 30 percent disabling.  The next higher rating for a neck disability of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.  The overwhelming weight of the medical evidence shows the Veteran does have some range of motion of the cervical spine and, therefore, is against finding unfavorable ankylosis of the cervical spine.  See, e.g., October 2010 VA Examination Report ("Is there cervical spine ankylosis?  No."; finding flexion of the cervical spine to be 10 degrees and no additional limitations after three repetitions of range of motion); March 2012 VA Primary Care Note ("his cervical flexion extension is occurring primarily [between] 2-3 and between 4 and 5, with the rest of the vertebra being semi-ankylosed"); March 2010 VA Primary Care Note ("Range of motion of the neck is limited with extension, flexion, lateral rotation, and bending..."); March 2012 VA History & Physical Note (discussing x-rays and concluding "[t]he patient's flexion and extension is limited"); October 2011 VA Orthopedic Surgery Outpatient Consult ("he has almost no neck range of motion...He can flex 35 or so degrees.").  Even if the Board were to assume the Veteran's pain results in functional ankylosis, he would still only meet the criteria for 30 percent because any such ankylosis would not be "unfavorable" as defined in the General Rating Formula.

The Veteran is not entitled to a rating in excess of 30 percent for his neck disability based on limitation of the range of motion of his cervical spine.

In addition, the most probative medical evidence establishes that the Veteran does not have neurological symptoms caused by his neck disability that warrant a separate rating.  See, e.g., October 2010 VA Examination Report (reporting normal results for detailed reflex and motor exams of the upper extremities and no other indications of objective neurologic abnormalities); May 2011 VA Examination Report (same).  While the Veteran has occasionally reported to his treating physicians that he experiences some arm pain, weakness, and numbness, his physicians have indicated that any such symptoms are more likely due to his nonservice-connected shoulder disabilities and to unrelated carpal tunnel syndrome.  March 2010 VA Primary Care Note ("He has no obvious muscle weakness or loss of sensation in his upper extremities, although he probably has some bilateral carpal tunnel syndrome and osteoarthritis of the right shoulder which did cause some pain with rotation of the shoulder."); but see December 2010 VA Primary Care Note ("He describes the pain as a sharp pain from over the upper chest going into both arms and his back and his neck...It lasts around 5 minutes and it resolves on its own.  There are associated symptoms including numbness and the weakness of the upper extremities.").  The Board finds that the greater weight of the medical evidence establishes that the Veteran does not have any objective neurologic abnormalities including, but not limited to upper extremity radiculopathy, bowel or bladder impairment, due to his neck disability that would warrant a separate or additional rating.

With respect to IVDS, the VA examiner who most recently examined the Veteran found no evidence of cervical IVDS.  See, e.g., May 2011 VA Examination Report.  In any case, as noted above, the Veteran has specifically disavowed any incapacitating episodes and there is no medical evidence contradicting his report.  See, e.g., June 2012 VA Form 9 ("I don't have incapacitating episodes.").  The Veteran is not eligible for any higher rating for cervical IVDS based on incapacitating episodes.

In conclusion, the Board finds that the most probative evidence is against the Veteran's claim for a rating in excess of 30 percent for his service-connected neck disability at any time during the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Additional Considerations:   Neck and Back

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The record does not establish that the rating criteria are inadequate for rating the Veteran's back and neck disabilities.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the symptoms of the Veteran's back and neck disabilities consist primarily of limitation on motion and limitation of activities, as well as pain, stiffness, and fatigue.  The Veteran's symptoms of limitation of motion and activities caused by pain, stiffness, and fatigue are specifically contemplated by the general rating formula and have been addressed in evaluating the back and neck disabilities.  As a result, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for a back or neck disability, is not warranted.  38 C.F.R. § 3.321(b)(1).

Entitlement to TDIU

The Veteran also asserts entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), including a back disability rated at 30 percent, a neck disability rated at 30 percent, and a right foot disability rated at 10 percent.

Entitlement to TDIU requires the presence of impairment of the mind or body so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 4.15.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities resulting from a common etiology or affecting a single body system (e.g. orthopedic) will be considered as one disability.  Id.

The Veteran meets the initial eligibility requirements to receive TDIU benefits for all periods on appeal.  His combined rating for his service-connected disabilities has been 60 percent during all relevant periods.  The combined rating is based on three orthopedic (musculoskeletal) disabilities.  The Veteran currently has no other service-connected disabilities.

The relevant inquiry, then, is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board acknowledges that the Veteran's physical limitations required him to begin hiring laborers to perform work that he used to do on his ranch and, eventually, his physical limitations required him to quit ranching altogether.  See October 2010 VA C & P Examination Consult ("Vet can no longer work as a rancher."; "Unable to work on his ranch in a normal capacity."); see also July 2012 VA Mental Health Note ("he had to quit ranching because of his physical health").  The Veteran has also submitted evidence from potential employers who denied his job applications due to physical limitations.  See February 2013 VA Form 21-4138 (attaching October 2012 employment applications and a statement from a court clerk releasing the Veteran from jury duty).  To the extent the potential employers offered medical opinions in their statement of reasons for denying the Veteran employment, there is no indication in the record that the employers, or the court clerk, have the medical training needed to offer a medical opinion regarding the functional limitations caused by the Veteran's service-connected disabilities, particularly in light of the Veteran's complex medical condition.  The Board does not find these lay statements competent medical evidence.  See, e.g., Jandreau, 492 F.3d at 1377.  However, as lay statements demonstrating the Veteran's unsuccessful attempts to obtain employment, the Board has considered the employers statements, though they have limited probative value on the decisive issues in this case.  See 38 C.F.R. § 4.15 (a total disability rating "is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it").

The Veteran has a number of nonservice-connected conditions that contribute to his overall physical limitations, including bilateral shoulder conditions (resulting in right shoulder arthroplasty in 2012), bilateral knee pain (for which he regularly receives treatment), hypertension, and dyslipidemia.  See, e.g., December 2010 VA Primary Care Note (describing medical history and current symptoms).  This raises the possibility that the Veteran's periods of unemployment have been due, at least in part, to factors other than his service-connected disabilities.  The fact that the Veteran had to give up self-employed ranching would be of reduced probative value if nonservice-connected disabilities contributed, as it appears, to the Veteran's overall physical limitations.  See December 2012 VA Primary Care Note ("The patient had a right shoulder arthroplasty done...this year.  He states that he has regained nearly full function of the shoulder...").  But the Board need not delve too deeply into the extent to which the nonservice-connected disabilities impacted the Veteran's ability to continue ranching because, even assuming they did not, the evidence establishes that the Veteran retains the mental and physical abilities needed to obtain and retain gainful employment.

Although the most recent statement from the Veteran indicated that he was unemployed, he has not provided updated employment information since that time.  See February 2013 VA Form 21-4138 (including Veteran's statement: "I see no reason in ReAccomplishing [sic] the 21-8940 since it was already done previously."); see also January 2011 VA Form 21-8940 (indicating the Veteran last worked in May 2010, that the Veteran's highest income was $35,000 in 2009, and that in the previous 12 months he had earned $12,000).  For 2010, then, the last year for which the Veteran provided data, his income of $12,000 exceeded the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of Census.  See 38 C.F.R. § 4.16(a).  His employment during 2010 was, then, not marginal employment and he is not eligible for TDIU for that period.

More recent records indicate the Veteran has been employed.  See December 2012 VA Primary Care Note ("He has been lying down pipeline and has been working with a backhoe frequently."); November 2011 VA Primary Care Note ("The patient is actively working, and I do not think he can actually take off and have [shoulder surgery].").  Where the Veteran is actually employed, the Board cannot find that the Veteran is unable to obtain and retain employment unless it determines that the employment is marginal.  See, e.g., 38 C.F.R. § 4.16(a).  As indicated above, the Veteran has declined to provide updated information regarding his employment and earnings and, so, there is no evidence before the Board that the Veteran's actual employment through, at least, December 2012 qualifies as marginal.  See Turk v. Peake, 21 Vet.App. 565, 571 (2008) (noting, in the context of a Veteran's choice not to report to a scheduled examination, that he "made an informed evidentiary choice" and "assume[d] the risk of such a choice").

In any case, the medical evidence of record establishes that, while the Veteran does have significant physical limitations, the Veteran is capable of performing the mental and physical tasks necessary to obtain and retain substantially gainful employment.  The record establishes that, despite physical limitations, the Veteran is active and can perform tasks such as cutting firewood and carrying 50 pound feed sacks.  See, e.g., January 2013 VA Mental Health Note (noting Veteran's difficulties with physical limitations but stating:  "it was determined that he can still perform many tasks and do things well, although he does not always focus on his strengths"); June 2012 VA Primary Care Note ("I keep reminding him not to overwhelm the shoulder...He says he understands this, however, it is still a concern due to his activity level."); March 2012 VA History and Physical Note ("This gentleman cuts firewood and carries 50 pound feed sacks and basically does moderately heavy work."); December 2011 VA Primary Care Note (same).  This medical evidence is of significant probative value and is buttressed by the fact, as previously noted, that the Veteran has been actually employed for much, if not all, of the period on appeal.

The VA examinations do not provide sufficient probative weight to outweigh the other medical evidence establishing the Veteran's ability to obtain and retain substantially gainful employment, which evidence reflects the Veteran's remaining physical abilities and his actual employment.  While VA examiners have noted "significant" occupational limitations due to the functional impairments caused by his service-connected disabilities, none of them have opined that his impairments are total.  See May 2011 VA Examination Report (describing occupational impairments:  "Moderate; the veteran experiences neck and back pain and pain on ambulation."); October 2010 VA Examination ("Driving extremely difficult due to lack of motion of neck.  Pain on any motion of neck in any direction.  Unable to work on his ranch in a normal capacity."); August 2009 VA Examination ("Unable to work as a rancher when aggravated by pain."); June 2007 VA Examination ("Significant effects" on occupational functioning, such as "Decreased mobility, Decreased manual dexterity, problems with lifting and carrying.  Difficulty reaching, Pain.").  The Board finds that these opinions are consistent with the very significant occupational impairments implicit in a 60 percent disability evaluation.  Such evaluations are, after all, based on average impairments in earning capacity.  38 C.F.R. § 4.15.  

Despite the significant or moderate impairments in his occupational functioning, particularly with respect to ranching, the Board finds that the Veteran is physically able to perform the sorts of physical tasks necessary in the type of employment for which the Veteran's education, training, and experience best suits him.  See July 2012 Mental Health Initial Evaluation Note (listing work experience as a "clerk typist" in the military and, since, as a truck driver, crane operator, and welder); January 2011 VA Form 21-8940 (noting a high school education and post-military career primarily as a self-employed rancher).  

The symptoms of the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The Veteran is not entitled to TDIU for any portion of the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in August 2009, May 2011, and August 2011, prior to the initial adjudications of each of his claims on appeal, with an additional letter on the TDIU claim sent in October 2013.  The Veteran also received multiple additional VCAA notice letters.  The notice leters informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and other medical records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with multiple examinations to evaluate his service-connected disabilities, including, most recently, in May 2011, October 2010, and August 2009.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has alleged that the May 2011 VA examination was inadequate because, according to the Veteran, the examining physician did not perform a sufficient number of repetitions of the range of motion testing.  See October 2012 VA Form 9 ("I do not believe I received a fair and proper exam from the VA examiner."; describing the examination); January 2012 Notice of Disagreement ("I contend that the VA Examiner did not know what she was doing.").  

To the extent the Veteran questions the VA Examiner's qualifications, the evidence of record establishes that the examiner is a licensed medical doctor and the Veteran does not contend otherwise.  The Veteran has requested a "specialist", but he has not identified what sort of specialist he believes would provide an adequate examination nor has he provided any evidence that the May 2011 VA examiner lacked any relevant qualifications.  While the VA is required to provide an adequate examination, the VA does not have to provide an examination by the medical professional of the Veteran's choosing or with the particular qualifications the Veteran would like the examiner to have.  The Veteran, after all, may submit, as this Veteran did, medical evidence from providers of his choosing.  The Board finds that the May 2011 VA examiner was sufficiently qualified to perform an examination with respect to the Veteran's service-connected disabilities.

While the Veteran's allegation is sufficient to raise the issue of the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  The VA examiner reported numerous, specific findings and expressed opinions necessarily implying that she had performed multiple range of motion testing.  See, e.g., May 2011 VA Examination Report (listing results for "1st ROM" and "5th ROM" for both the cervical and thoracolumbar spine).  The Board is faced with two assertions regarding the sufficiency of clinical testing performed by a medical professional, one by a medical doctor and the other by a lay person.  

Initially, the Board notes that the results of the May 2011 VA examination were wholly against the Veteran's claims for increased ratings and, so, there is a least some reason, independent of any perceived inadequacy in repetitive testing, for the Veteran to be dissatisfied with the examination.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  In contrast, the VA examiner has no discernible reason to falsify her report and considerable professional motivation, including potential reputational and licensing consequences, not to falsify the conduct and results of an examination.  Moreover, the Board is mindful that the question at issue involves the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether diagnostic tests have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").

There is also a question regarding whether the alleged inadequacy could alter the final result in this matter.  The Veteran's neck disability is rated at the maximum rating for a cervical spine disability that is not manifested by unfavorable ankylosis.  The Veteran has never claimed that he does have unfavorable ankylosis of the cervical spine.  Likewise, the Veteran's back disability would require forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis to meet the criteria for any higher rating.  The Veteran has made no allegations that his thoracolumbar spine is either actually ankylosed or effectively ankylosed due to pain or that the forward flexion is limited to 30 degrees or less.  Even accepting the Veteran's claims, the Board would not find error or insufficiency in the failure of a VA examiner to perform additional range of motion testing that even the Veteran has claimed would result in the findings that would justify a higher rating.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  Additionally, the May 2011 VA examiner's findings that neither the Veteran's cervical spine nor his thoracolumbar spine are ankylosed (even on repeated range of motion testing) is consistent with the findings of every other medical professional who has examined the Veteran and there is no contrary medical evidence in the record.  See, e.g., October 2010 VA Examination Report ("Is there cervical spine ankylosis?  No.  Is there thoracolumbar spine ankylosis?  No.").  Likewise, there is no medical evidence in the record that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  See, e.g., February 2005 VA Examination Report ("Limitation of motion of the lumbar spine reveals flexion of 60 degrees max, beyond which he is unable to proceed."); see also January 2010 VA Primary Care Note ("He has several discs protruding in his lumbar spine, that he said he was able to take care of with hydrocodone."); October 2012 VA Mental Health Note (noting neck pain and right shoulder pain, but not indicating any complaints of back pain).  Similarly, the evidence discussed above regarding the Veteran's demonstrated physical capabilities, such as operating a backhoe, cutting firewood, laying plastic pipe, and carrying 50 pound bags, provide support for the conclusion that the Veteran's functional impairments are adequately described and evaluated in the VA examinations of record.

The Board finds that there is not "clear evidence" of irregularity in the May 2011 examination.  And, in fact, the Board affirmatively finds that the VA examinations, including the May 2011 examination, were adequate and provide sufficient medical evidence to decide the Veteran's claims.  See Stefl, 21 Vet.App. at 123-24.   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent for a back disability is denied.

Entitlement to a disability rating in excess of 30 percent for a neck disability is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


